Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: James Carl Cooper			:		
Patent No. 10,879,727				:	REDETERMINATION OF PATENT
Issue Date: December 29, 2020		:	TERM ADJUSTMENT 
Application No. 13/481,804			:	
Filing Date: May 26, 2012			:	  
Attorney Docket No. JCL_5-12		:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705 on December 10, 2020, and supplemented on January 23, 2021, which requests the United States Patent and Trademark Office (“Office”) adjust the PTA from 1,646 days to 2,651 days.  The Office’s redetermination of the PTA indicates the correct PTA is 2,636 days. 

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

The patent issued with a PTA determination of 1,646 days on December 29, 2020.  

The instant request seeking an adjustment of 2,651 days was filed on December 10, 2020.  
The request was untimely filed in so far as it was filed prior to issuance of a patent.  The Office is exercising its discretion and treating the merits of the request.  However, any future requests challenging the PTA on a patent should not be filed prior to the existence of the patent.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 1,082 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 2,044 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 412 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
1,068 days. 



	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent sets forth a PTA of 1,646 days (1,082 days of A Delay + 2,044 days of B Delay +       0 days of C Delay - 412 days of Overlap - 1,068 days of Applicant Delay).

The request asserts the Office incorrectly calculated the period of Applicant Delay, and as a result, incorrectly calculated the PTA set forth on the patent.  The request asserts the correct period of Applicant Delay is 63 days.  The request asserts the correct PTA is 2,651 days.

As will be discussed, the correct period of Applicant Delay is 78 days, and the correct PTA is 2,636 days.  

A Delay

The request does not dispute the Office’s prior determination that the period of A Delay is    1,082 days.  

The Office’s prior calculation of A Delay does not include a period of delay based on the following facts:

(1)	A reply to an Office action, in the form of a notice of appeal, was filed on February 4, 2019; 
(2)	An appeal brief was not filed; and
(3)	The Office issued a non-final Office action during the period for the submission of the appeal brief.

The facts above resulted in A Delay in the amount of 52 days, which is the number of days beginning on June 5, 2019 (day after date four months after reply filed) and ending on July 26, 2019 (date the Office action issued).

In view of the prior discussion, the correct period of A Delay is 1,134 (1,082 + 52) days.

B Delay

The request does not dispute the Office’s prior determination that the period of B Delay is     2,044 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 2,044 days.


C Delay

The request does not dispute the Office’s prior determination that the period of C Delay is 
0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The request does not dispute the Office’s prior determination that the number of days of Overlap is 412 days.  

The 65-day period of A Delay referenced earlier in this decision completely overlaps with the period of B Delay.  As a result, the correct period of Overlap is 464 (412 + 52) days.

Applicant Delay

The request asserts the correct period of Applicant Delay is 63 days, not 1,068 days as previously calculated by the Office.

The request asserts, and the Office agrees, the total period of Applicant consists of the following:

(1)	A period of delay under 37 C.F.R. § 1.704(b),
(2)	A period of delay under 37 C.F.R. § 1.704(c)(8), and
(3)	A period of delay under 37 C.F.R. § 1.704(c)(11).

The request asserts, and the Office agrees, the period of delay under 37 C.F.R. § 1.704(b) is       30 days. 

The request asserts, and the Office agrees, the period of delay under 37 C.F.R. § 1.704(c)(8) is       1 day. 

The request asserts the period of delay under 37 C.F.R. § 1.704(c)(11) is 32 days.  The Office has determined the correct period of delay is 47 days, not 32 days.

The following facts are relevant to the period of delay under 37 C.F.R. § 1.704(c)(11):

	(1)	A notice of appeal was filed on February 7, 2017; and
	(2)	A compliant appeal brief was filed on June 23, 2017.

Pursuant to 37 C.F.R. § 1.704(c)(11), a failure to file a compliant appeal brief “within three months from the date on which a notice of appeal was filed” will result in applicant delay.
The period of delay under 37 C.F.R. § 1.704(c)(11) begins on the day after the date three months after the notice of appeal was filed and ends on the date a compliant appeal brief was filed.

In this case, the notice of appeal was filed on February 7, 2017, and the compliant brief was filed more than three months later on June 23, 2017.  The period of delay resulting from the delay in the submission of the complaint brief is 47 days, which is the number of days beginning on May 8, 2017 (day after date three months after notice of appeal filed) and ending on June 23, 2017 (date the compliant appeal brief was filed).

In view of the prior discussion, the correct period of Applicant Delay is 78 (47 + 30 +1) days.


Conclusion

The correct PTA is 2,636 days (1,134 days of A Delay + 2,044 days of B Delay + 0 days of        C Delay - 464 days of Overlap - 78 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 2,636 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 2,636 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction

	







    
        
            
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.